Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 1 of 13

Exhibit B

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 2 of 13

Prepo_reci by.'
Phillip A. Wolt`t`, Esq.
Gibson, Kohi, Wolff & Hric, PL

RECORDED itt OFPICIQL RECOPDS

1800 2nd Street Suite 901 "’ST“"”E"T “ 2°'8'°‘°53 2 "°' 5`

.` l 1 j JLll¥ alma R?EQ'\E lai 31 113 P|'l
Sarasuta, l'lot'tda 34..36 ctse»< ar tHE cig§:irscounr
rite Nu. 18-0154 5"”°5°'° °°U"" F`
l’urcltase Price $2,250,000.00 °5‘°"'"“°“"

£\HM l!ll|||llll!|l|l |l|||llll|l|l||||llll||l||ll||l||l| ||l|

`::§060 General Warranty Deed
\

Matlt: this Julyz_,1 1018 A.D. by Mlchael Seery, ns Trustee of the Michael Seery Revocable Trust Agrccment dated 919/08 and
lndlvldually, joined by his spouse Susan M. Seery, whose address is: 888 South Orange Avenue, PH-C, Sarasota, Florida 34236,
hereinafter sailed the gruntor, to Char|ie Shrem and Courtney Maric Warner, husband and wife, whose post office address is:
536 North Spoonbill Drive, Sarasota, F|orida 34236, hereinafter called the grantee:

{Whenever used herein the term 'grantor" and 'grnnree" include ell the parties l: this instrument end the heirs, legal representatives and assigns of
individuals, and the successors and assigns ol`cor'porations}

Witncsseth, that the grantorl for and in consideration of the sum of Ten Doliars, ($10.00) and other valuable
considerations receipt whereof is hereby acknowledged hereby grants, bargains, sells, aliens, remises. releases, conveys and confinns
unto the grantee, all that certain land situate in Sarasota County, Florida, viz:

Lot 8, Biock 14, Bird Key Subdivision according to the plat thereof as recorded in Plat Book l l, page 20,
of the Public Records of Sarasota County, Florida.

Grontnr herein states that the above referenced Trust has not been revoked, amended or modified in any way which effects the
powers ol' the trustee to grant, sell and convey real property and that said trust is still in full force and effect and that Michaet
Seery is still acting as Trustee.

Parcel lD Number: 2012]30007

Subject to taxes for 2018 and subsequent years; covenants, conditions, declarations, restrictions,
easements, reservations and limitations of record, if any.

Togcthct‘ with all the tenements, hereditarnents and appurtenances thereto belonging or in anywise appertaining
Ttt Have and to Hold, the same in fee simple forever.

And the grantor hereby covenants with said grantee that the grantor is lawfully seized of said land in fee simplc; that the
grantor has good right and lawful authority to sell and convey said land; that the grantor hereby fully warrants the title to said land and
will defend the same against the lawful claims of all persons whomsoever; and that said land is free of all encumbrances except taxes
accruing subsequent to December 31, 20]7.

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 3 of 13

Prepared by:

Phillip A. Wolft`, Esq.

Gibson, Kohl, Wolff & Hric, PL
1800 2nd Street, Suite 901
Sarasota, Florida 34236

GENERAL WARRANTY DEED
PAGE TWO

lrt Wilnt:ss Whereuf, the said grantor has signed and sealed these presents thc day and year first above written.

Signed. sealed and deferred in our presence.' WZ/M /@/
Signature:___ f'.%€'v' (Seal)

. _ __ Miehael Seery, as Trustce of tlé/Michael Seery Revocable
G"'j_‘_' E§§__._{»'\_I_M_ 'l`rust Agrcement dated 9/9/08 and Individually

     

 

Witncss # 1

Sig'natur ' \-"’"LWC»i-It_,, ‘77(_/ a:z£r€..i.z»fl,_ (S¢g])
Susan M. Seery

Wilness it 2 l"rinted Name W l'-'M-“-’u )-4 »"TL 'C //€k /

 

State of FLOR.IDA
Col.lnty of SARASOTA

The foregoing instrument was acknowledged before me this .luly 3 20l8, by Michael Seery, as Trustee of the Michael Secry
Revocable Trust Agreement dated 919/08 and individually joined by his spouse, Susan M. Seery, who are personally known to me or
who has produced as identific ion.

 

Notary Publie
Print Name:

TH-or-ws r-r- 710;/€-'7€,

 

 

eng rHoMAs n. TucKEn
E'§uv commission n cci iam
‘ EXFlRES Septambsr 14, 2021

 
  

l am a Notary Publie of the Stnte of Florida. and my commission expires on

 

 

 

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 4 of 13

Prepa.red by;
Phiuip A. worm Esq.
. . HECTWED m
Glbson, Kohl, Wolil`& an, PL ",‘,S_ftgngm , §§ng sections
1300 2nd screen sane 901 an dairy ss s’.°.,,,=,,';=ts.
. " °F mg RL'5-‘1'lne
Sarasota, Florida 34236 S“Hnsnra €¢',3§‘,1;1 ppm

File No. 18-0030

Purehase Prt¢t- 5325,000.00 lillillllllrlllllllllllllldlzl;llzll?i”ij”m

\‘B£\J>
fl‘l;)l Generol Wa rranty Deed

Made this Mart:h (Q_, 20\8 A.D. by ReGen I’ropert|es, LLC. a Florida limited liability eompnny. whose address is: 305 Beach
Rd, l_lm't a |, S;tmsota, Florida 34242, hereinaher called the grantor. to Chnrlie Shrem and Courtney Warncr, husband and wll'e,
whose post office address is. 56| Outrigger Lone, Longboat Key. Florida 34228, hereinafter called the grantee;

[Whenever used herein the term 'gremo¢' end 'grlntcc' include all the parties to this instrument and the heirs. legal representatives md origin of
.ndlviduals. md the successors md assigns ofcorpor:tions)

Witnesseth, that the gmntor. for and in consideration o|` the sum ol' Ten Dollars. (Sl0.00) and other valuable
considerationsl receipt whereof is hereby aeknowledged, hereby grants. bargains, sells, aliens. remiscs. releases, conveys and coniit'ms
unto thc grantee. al'. that certain land situate in Sarasota Counry. Florida. viz:

Unit BlG. SiESTA POINTE, a condominium, according to the Declaration of Condominium recorded in
Official Records instrument No. 20070| 5 l 27, and as per plat thereof recorded in Condominium Book
40, Pages EB, l8A through lBG, inclusive, ofthe Publie Records of Sarasota County. Florida.

I‘Bl'¢el. ID Number:0104l15016

Subject to taxes for 20|8 and subsequent years; covenants, conditions, dcclarations, restrictions
easements, reservations and limitations of record, if any.

Together with all the tenements, hereditaments and appurtenances thereto belonging or in anywise appertaining.
°l"o Havc and to Hold, the same in fee simple forever.

And the grantor hereby covenants with said grantee that the grantor rs lawfully seized ol' said land in fec simple; that the
grantor has good right and lawful authority to sell and convey said land, that the grantor hereby fully warrants the title to said land and
will defend the same against the lawful claims of all persons whomsocvcr; and that said land is free of all encumbrances except taxes
accruing subsequent to December 3|, 2017.

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 5 of 13

Prepared by;

`Phillip A. Woli`i`, Esq.

Gibson. Kohll Wolfi`& Hric, PL
1800 2nd Street, Suite 901
Sarasota, l*`lorida 34236

GENERAL WARRANTY DEED
PAGE TWO

In Witness Whereof, the said grantor has signed and seated these presents the day and year lirst above written

Signed. sealed and delivered/m rr presence:

(`\ ' Rchn l'ro rtics, LLC, a Florida limited liability company
Signature: ,Q, / wi (Seal)

liy: Ror.lney R.[‘Ayer, mother

Witncss c 1 FrU/l!]

Signaturc: d J, _zdz,l. 171 )4\1`...-\ (Seal)
. By: Katirleen M. Ayer, Mdrlner

Witncsl ll 2 l‘nnted Nln'tc . »L

Stale ofFLOR]DA
County ofSARASOTA

 

 

Ti\c foregoing instrument was acknowledged before me this MarchL£ ,,20lli by Rodney tt. Ayer, Member and Kathlecn M. Ayer.
s LLC a Florida limited liability companv who are personally known to me or who produced

Member of ReGen Prope re
31 ll as identification

 

 
  
 

 

 

Nour'r P\-N‘ 5"'"°' FW
catherine EB|Wa

. z 112
!l_,v:; m consortium GG 0‘
t
'¥,“¢|’ a norm cannon

l am o Notary l’uhlie ofthe State ol' Florida, and my commission expires on z ’ if ’ g .

.`|otlry Puh|le
l‘rtn¢ Narne:

   
  

 

Q/
/

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 6 of 13

Prepared by:

Phillip A. Wolff, Esq.

Gibson’ Koh]’ Wolff& Hric’ PL aeconoso trt oFFtctnL netonos
1800 2nd street suite 901 ";$g§y;'§~g,, ' 220°";°9:*§2;. §.-, 'Lils'
Sarasota, Florida 34236 CLER;:Y:E?§ §E§§§i'i°§gum
File No. 17-0146

Purchase Price $l79 300.00 D°= 5“'"°'°"“ “ 255 '°

63 ’ lllllllllllll\lllll\l\lllll|llllll||lll|ll|lll\\lll||lll

llz» 6 03

h'l,@ General Wa rranty Deed

Made this July 3 l, 2017 A.D. by Zot‘a Timotijevic, a single person, whose address is: 1033 W. SBth Strect, La Grange, illinois
60525, hereinafter called the grantor, to Charlic Sltrctn, a single man, whose post office address is: 945 Bcnjamin Frartklin Drivc,
Apt. 3, Sarasota, Florida 34236, hereinaiier called the grantee:

(Whenever used herein the term “grantor” and "granlee' include all the parties to this instrument and the heirs, legal representatives and assigns ot'
r't'tritvnit.ta|sl and the successors and assigns ofeorpnrations)

Witnesseth, that the grantor, for and in consideration ol` the sum of Ten Dollars, ($l0.00) and other valuable
eonsiderations, receipt whereof is hereby acknowledged1 hereby grants, bargains, sells, aliens, remises, releases, conveys and confirms
unto the grantee, all that certain land situate in Sarasota County, Florida, viz:

Unit 202, KEY POINT VILLAGE, a Condominium, according to the Declaration of Condominium
thereof recorded in Ofl`tcial Records Book 1375, Page 1013, as amended, and as per plat thereof recorded
in Condominium Book 14, Pages 31 and 3 lA, as amended, of the Public Records of Sarasota County,
Florida.

Parcel iD Nurnber: 010411 1005

Subject to taxes for 2017 and subsequent years; covenants, conditions, deciarations, restrictions,
easements, reservations and limitations of record, if any.

'l`ogcther with all the tenements, hereditaments and appurtenances thereto belonging or in anywise appertaining
To ane and to Hold, the same in fee simple forever.

Antl the grantor hereby covenants with said grantee that the grantor is lawfully seized of said land in fee simple; that the
grantor has good right and lawful authority to sell and convey said land; that the grantor hereby fully warrants the title to said land and
will defend the same against the lawful claims of all persons whomsoever; and that said land is free ot' all encumbrances except taxes

accruing subsequent to Deeember 31, 20t6.

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 7 of 13

l’repared by:

PhU|ip A. Wolff, Esq.

Gibson, Kohl, Wolf`f`& Hric, PL
1800 2nd Street, Suite 901
Sarasota, Florida 34236

GENERAL WARRANTY DEED
I’AGE TWO

ln Witness Whereof, the said grantor has signed and sealed these presents the day and year first above written.

Signed, sealed and deliveWsence:

Signature. /ZA ..#"""'_"_'_£__"‘F’ MWW (Seai)
VL ;,' :ZQUTimotljevic U

Wtcncss # l l’r' c N'ame

  
 
  

Signature:

thness # 2 Frinted Nume

 

State of FLOR.IDA
County of SARASOTA
The foregoing instrument was ask owledged before me this .lu|y___ 51 , , y Zora Timotijevic, who is personally known to me or
who has produced C§' ' as identification

    

 

N°f=rr Puuk: sum or norma

 

. c tn r1 EBm ' u i= "
'( M:_c:mn.mem >;;;;?,;;;; (,L‘ +t,€,.-,»,@ z;. 594/ncc

Exptres 02!06!2021

 

 

l am a Notary Fublle or the State of Florida, and my commission expires on Z 'G ' Z/.

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 8 of 13

Prcparcd by: ncconot-:o tn orrtctnt. REcoRos
, _ _ tsraunent n antaoaow? 2 F°l$'
Phttttp A. wotn, Esq. "J»n- 25 ngpa ngug,,‘,;g ""
K
- - - n ctacutr count
thson, Kohl, Wolff & Hrte, PL °LE"'§,;S§§LT§ courn~r rt

1800 2nd Street, Suite 901

Sarasota, Florida 34236 D°° 5“"“°“°““ ‘2’55° °° -
true No. 13-0138 lllllll1111|llllllllllllllilllllllllllllllllllllllll|t
Purchase Price 5370,000.00

\@ 60

quo .00

Made this June md 20 l 8 A.D. by Jeremialt J. Guecione, whose address is: 4667 Baycedar Lanc, Sarasota, Florida 3424 l,
hereinafter called the grantor, to Chur|ie Shrem and Courtney Warner, husband and wife, whose post ol'l'tce address is: 561
Outrigger l.ane, Longboat Kcy. Florida 34228, hereinafter called the granlce:

General Warranty Deed

(Whenevet used herein the term 'granler" and "granlec" include all the parties to lhis instrument nt'.tl the heirs, legal representatives and assigns of
individuals, and the successors and assigns ol`corportttions)

Witnesscth, that the grantor, l'or and in consideration ol` the sum of Ten Dollars, ($l0.00) and other valuable
considerations receipt whereof is hereby acknowledged, hereby grants, bargains. sells, aliens, remises, releases, conveys and confirms
unto the grantee, all that certain land situate in Sarasota County, Florida, viz:

Unit 103, The Boatyard, a Condominium according to the Declaration of Condominium recorded in
Oi`f`tcia| Records Book 1570 Pages 1771 through 1835, and all amendments thereto and as per plat
thereof recorded in Condominium Book 20, Pages 17, 1?A through 17C, of the Public Records of
Sarasota County, Florida.

Grantor warrants that at the time ol` this eonveyunee, the subject property is not the Grantor's homestead within tltc meaning
set forth in the constitution ol' the stale ol` Florida, nor is lt contiguous to or a part ol' homestead property.

Parcel ID Number: 0109041004

Subject to taxes for 2018 and subsequent years; covenants, conditions, deelarations, restrictions,
easements, reservations and limitations of record, if any.

Together with all the tenements, hereditaments and appurtenances thereto belonging or in anywise appertaining
To Havc and to Holt.l, the same in fee simple forever.

And the grantor hereby covenants with said grantee that the grantor is lawfully seized of said land in l`ee simp|e; that the
grantor has good right and lawful authority to sell and convey said land; that the grantor hereby fully warrants the title to said land and
will defend the same against the lawful claims of all persons w|tomsoever; and that said land is free of all encumbrances except taxes
accruing subsequent to December 31, 2017.

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 9 of 13

Prcpared by:

Phillip A. Woli`f`, Esq.

Gibson, Kohl, Woli`f& Hric, Pl.
1800 2nd Strect, Suitc 901
Sarasota, Florida 34236

GENERAL WARRANTY DEED
PAGE TWO

ln Witncss thrcof, the said grantor has signed and sealed these presents the day and year first above written.

.S't'gned. sealed and delivered in our presence.'

signature __617"`1?5@5>_ / //;Z’/: / (Sea\)

Jeviéh J,,Elitecione / ,-'/

witness # l PULTH'V _SFEM §
Signature

thness ll` 2 Printcd Natne C&>i' i/]Ul nc {.;/.- S"{M-C<

 

Stale of FLORIDA
County of SAR.ASOTA

 

The foregoing instrument was aeknowle gtf:el`ore me this Junc l _Oi ,,2018 b Jeremiah.l. Gucetone, who is personally known to me

or who has produced as i ntiii lion
Notarv Public Slate nl Florida

l Catherlne E Bruco jet

My Cornmission GG 042132 .\'otar_v Publl

E"p ms oz'°mo:" l'rlnt Nnmc:c(\ CL>\" ha l‘ n C- E . %'rwc~c-

 

l am a Notary Public ol'llte Stale ol` Florida, and my commission expires on g ' (»f ' L/

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 10 of 13

Prepared by:

- Phi]li‘p A. WOlfi', F.Sq.

' ' accuses
G'bson’ Kohl' Wolfr& an’ pL ttizs£rcir°:noseri'r l¢" 2%¢\:8|¢;:219“;15 2 Pctst
1800 2nd Strcct, Suite 901 "*'°" ‘,‘FYE"`,TE,:E° c,:°:u§z‘!’,rw‘;::r
SB.I'aSC|la, Florida 34?..36 cl`“§nnnsorn countv Ft_

Fttc Nn. ts-oots m sum mm ,,_5,,,, ,,,,
P""h='§s Pri°= 55""'"00»0° ||llll illlltl|lllllll|llllilll|lil|iill|llillll|

\‘t>-@%)

5600 ' Gcneral Warranty Deed

Made this Mart:lt l, 2018 A D. by Clalre A. Colllns. a single woman, whose address is: 4754 Oak Hill Drive, Sarasotal Florida
34232, hcreinaltcr called the grantor, to Cltarlle Shr¢m and Courtney Warner, Hushand and Wlfe. whose post office address is:
561 Outrigger Lane. Longboat Key, Florida 34228, hcreinalier called the grantee:

(Wltenever used herein the term "gnntor' and ‘grante:‘ include all the paniet tn thin instrument and the hetn, |r;,s' representatives and lsstgm. of
tndlv'duals_ and thc successors and assigns ofcarporations)

Witnesseth, that the grantor1 for and m consideration of t~te sum ot‘ Ten Doltars. (510.00) and other valuab`.e
considerations, receipt whereof is hereby acknowledged hereby grants bargains, sells. alicns. rcn\ises, releascs, conveys and confirms
unto the grantee, all that certain land situate in Sarasota Cuunty. Florida. viz

Unit 7, LlDO BEACH l-IOUSE, a Condominium according to the Declaration of Condominium recorded
in Oflicial Rccords Book 2162, Pagc 295, and amendments thereto, and as per plat thereof recorded in
Condominium Book 28, Page 20, Public Reoords of` Sarasola County, Florida.

Pareel lD Number. 20161~|800'1'

Subjcct to taxes for 2018 and subsequent years; covenants, conditions, declarations restrictions,
easements, reservations and limitations of record, if any.

Togciher with all tl'e lenements. i'tercditamenls and appurtenances thereto belonging or in anywise appertaining

Tt) HIV¢ and 10 Hl]ld, the same in fee simple forever.

Al'ld the grantor hereby covenants with said grantee that the grantor is lawfully seized of said land in fee simplc', that the
grantor has good right and lawful authority to sell and convey said land. that the grantor hereby fully warrants the title to said land and
will defend the same against the lawful claims ol' all persons whomsoever; and that said land is free of all encumbrances except taxes

accruing subsequent to December 31, 2017.

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 11 of 13

Prepared by:

- Phillip A. Woll‘l`, Esq.
Gibson, Kohl, WoltT & Hric, Pl.
1800 2nd Strcct, Suite 901
Surasott;t, Florida 34236

GENERAL WARRANTY DEED
PAGE TWO

ll’l Wifnt:§§ thl'€(lf, the said grantor has signed and settled these presents the day and year l'lrst above Wril!cn.

Sr`gned sealed and delivered in our presence

g,é_,.'. , £. 6"-'-€4~$-_.:. tseat)

Signature'
Clairc A. Col|lns

_ M 0 d
\\'ttncssl l P amc. ' . ' ;" 2
it " v
Signatur __ ` b

a>i'i/l€ft'n{. Fl-

     
 

  
 
   
   
   

thncsa l 2 Prtnlcd Namc

State of FLORIDA

County ot` SARASOTA
The foregoing instrument was acknowledged before me this 2 day ol' /)/LJ'{C’I/`~/,ED]S, by Clairc A. Col|ins. a single woman,
’ as identil'tcution.

who is personally known to me or who has produced

 
    
 
 
  

  

 

nancy castle stats at Ftenaa ?M
f we catmnno E Bruw . 116-anne h _
. 1 Wmm'“moamz‘u T'r|ntNamt-: €J/i _ . u~£-C
%).,, usi c¢ptm ozruarzaat

 

| am a Notary l'ultlie of the Stttte ol' Florida, and my commission expires on 241 'Z/ .

- CaS€ 1218-CV-08250-.]SR

9 .Preparcd by:
Phillip A. Wolf'l`, Esq.
Gibson, Kohl, Woll`i`& l~lric, PL
1800 2nd Strcet, Suite 901
Sarasota, Florida 34?.36
Filc No. 17»0176
Purchase Price 5430,000.00

360
;010_60

Document 29-2 Filed 10/26/18 Page 12 of 13

RECURDED lN DFFlClt'-\L. RECORDS
INSTRUHENT n 2017!22920 2 PGlSl
Octctbet' 04 2017 01 117 58 P|'l
KRREN E RUSHlNG
CLERK 0F TME CiRCUlT COURT
SQRt‘-\SOTR COUNT‘\' FL

Dot: St amp-be

\\tttttttttltttttttt\iitntiitiiitiittt_tt

General Warranty Deed

Made this September_ E, 2017 A.D. by RD Columbia Court, LLC, n Florida limited liability eompany, whose address is.' 970
Acequia Madre, Santa Fe, Ncw Mexico 87505, hereinafter called the grantor, to Charlie Shrem, a single man, whose post office
address is: 945 Benjamin Franklin Drive, Apt 3, Sarasota, Florida 34236, hereinafter called thc grantee:

(thnevcr used hereto the term “grantot" and "grat'ttcc" include all the parties to this instrument and the hctrsl legal representatives and assigns nf`
ind.-t.idu.'tls. and the successors and nssigns ol'corporattons`.l

Witnesscth, that the grantor, for and in consideration of the sum ol` Ten Do|lars, ($I0.00) and other valuable
considerations1 receipt whereof is hereby acknowledgcd, hereby grants, bargains, sells, alicns, rcmiscs, releases, conveys and coni`trms
unto the grantee, all that certain land situate in Sarasota County, Florida, viz:

Lots 32, 30 and the south 15 f`cet of Lot 28, Block C, Washington Park, according to the plat thercol`as
recorded in Plat Book l, page 152, of the Public Rccords of Sarasota County, Florida.

l’arcel ll) Nt.tmber: 20271 60074

Subject to taxes for 2017 and subsequent years; covenants, conditions, declarations restrictions,
easements reservations and limitations oi` record, if any.

Togeti'ter with all the tenements, hereditaments and appurtenances thereto belonging or in anywise appertaining

TO Have and to Hold, the same in fee simple forevcr.

And the grantor hereby covenants with said grantee that the grantor is lawfully seized ol' said land in fee simple; that the
grantor has good right and lawful authority to sell and convey said land; that the grantor hereby fully warrants the title to said land and
will defend tlte same against the lawful claims of all persons whomsoever; and that said land is tree of all encumbrances except taxes

accruing subsequent to December 31, 2016.

Case 1:18-CV-08250-.]SR Document 29-2 Filed 10/26/18 Page 13 of 13

. Preparcd by:

Phiilip A. Woli`t`, l:`sq.

Gibson, Kohl, Woli`l`& l~iric, PL
1800 2nd Street, Suite 901
Sarasota, Florida 34236

GENERAL WARRANTY DEED
I’AGE TWO

In Witness Whercof, the said grantor has signed and sealed these presents the day and year l'trst above written.

Si`gned. sealed and delivered in our resence: /

    
 
 

 

 

 

Signature RD Co|u bia Cottrt, LLC, a Florida limited liability company
thnessli l Print : ' 4- lew _z'ALL-'O\~l pay (Seal)
By: Douglas Orr, Manager
<;» /<Q<?:~ et /
Signature 2 jv` v"c:u' ’\ lp ;hi/i?i:i i‘l//"LU (Seal)
h .J '* .¢1
,_,.-t»;» T.r._(] _ l:B-y la Mitt:ltell, an er
thncss tt.. " l’r: nted Namc l¢r k" `.< ' ' 0 ci " fm
t/
State ol`Nl;`(\_V MEXICO
Cottnty of \_dLi t t`i-"L/

 

The foregoing instrument was acknowledged before me this Septcmber l_lL, 2017, by Douglas Orr, Managcr and Jttlia Mitcheil,

M nager of R_D C lumbia Court LLC, a Florida limited liability company, who are personally known to me or who produced
iii ve i`lg L if -l`. §§ Lt'=|`g llttt;,ds identification
1' l - - silt

\t,th.)'~ t\t, Lt,v~/

Tiilf’~'li.i.'icl'l\r\s‘t\ oct 01 lt/¢t t
laymanmeue \* igon

l am a Notary Public ofthe State oI` ew Mexieo, and my commission expires nn wig l[ ‘e]'~~)'-)()

 

